2020 IL App (1st) 190925


                                                                           FIRST DISTRICT
                                                                           FOURTH DIVISION
                                                                           June 18, 2020


No. 1-19-0925


                                                               )   Appeal from the
DR. JUDY KING,                                                 )   Circuit Court of
                                                               )   Cook County
                Plaintiff-Appellee,                            )
                                                               )
v.                                                             )
                                                               )   No. 17 CH 10748
THE COOK COUNTY HEALTH AND HOSPITALS                           )
SYSTEM,                                                        )
                                                               )
                                                               )   Honorable
                Defendant-Appellant.                           )   Celia G. Gamrath,
                                                               )   Judge Presiding.
                                                               )



       JUSTICE REYES delivered the judgment of the court, with opinion.
       Presiding Justice Gordon and Justice Lampkin concurred in the judgment and opinion.


                                            OPINION

¶1     This appeal involves the circuit court of Cook County’s order granting a Freedom of

Information Act (FOIA) (5 ILCS 140/1 et seq. (West 2016)) request by plaintiff Dr. Judy King to

the defendant Cook County Health and Hospitals System (CCHHS). Dr. King’s FOIA request

provided, in pertinent part, that CCHHS disclose the zip codes used to create a map of the

locations of individuals who had previously received mental health services while detained in the

Cook County Jail. On appeal, CCHHS maintains that the zip code information of mental health
1-19-0925


recipients is exempt from disclosure pursuant to sections 7(1)(a) and 7(1)(b) of FOIA (7(1)(a),

(b)) because the information is specifically prohibited from disclosure by federal and state law

or, in the alternative, constitutes private information. Because we conclude that the unredacted

zip code information for these individuals is protected information under the Mental Health and

Developmental Disabilities Confidentiality Act (Confidentiality Act) (740 ILCS 110/1 et seq.

(West 2016)), we reverse the judgment of the circuit court and remand the matter to the circuit

court for proceedings consistent with this opinion.

¶2                                      I. BACKGROUND

¶3     On January 26, 2017, Dr. King submitted a FOIA request to CCHHS for “the data

(including records that show the data source) CCHHS used to determine that the Roseland area

had the highest concentration ‘of people that leave the detainee situation and go to live in the

community’ when compared to other community areas and records that identify the other five

(5) community or geographic areas under consideration for future [community triage centers].”

Dr. King’s FOIA request stemmed from information presented at a CCHHS finance committee

meeting that was used to support the argument that Chicago’s Roseland community would be an

appropriate site for a new community triage center. The information presented to the finance

committee consisted of various internally generated maps demonstrating that the Roseland area

contained the greatest concentration of patients who had previously received mental health

services at CCHHS facilities while they were detainees at the Cook County Jail.

¶4     CCHHS responded to Dr. King’s FOIA request by producing the maps upon which the

committee based its decision. The maps were color-coded and indicated ranges of individuals

residing in certain demarcated areas. The demarcated areas, while representative of zip codes,

did not have the zip code identified on the maps.



                                                -2-
1-19-0925


¶5     Dr. King subsequently sought review of CCHHS’s decision from the Illinois Attorney

General’s Public Access Counselor, arguing that CCHHS did not properly respond to her FOIA

request where it had not provided her with the data used to create the maps—namely, the zip

code information of the former patients. The Public Access Counselor issued a nonbinding letter

recommending that CCHHS disclose the responsive data to Dr. King. However, the Public

Access Counselor acknowledged that if the records contained any information identifying the

individuals, “that information may be properly redacted as non-responsive because Dr. King has

clarified that she is not seeking such information.”

¶6     CCHHS did not provide any zip code information to Dr. King (redacted or otherwise),

and, consequently, Dr. King filed suit in the circuit court of Cook County seeking this

information in response to her FOIA request. The parties filed cross-motions for summary

judgment. CCHHS maintained (1) that it had already adequately responded to Dr. King’s FOIA

request by supplying her with the maps upon which the finance committee had based its decision

and (2) that, in any event, the zip code information was exempt under section 7(1)(a) of FOIA

pursuant to federal regulations implementing the Health Insurance Portability and Accountability

Act of 1996 (HIPAA) (Pub. L. No. 104-191, 110 Stat. 1936 (1996) (codified as amended in

scattered sections of Titles 18, 26, 29, and 42 of the United States Code)) and the Confidentiality

Act. CCHHS further argued that the zip codes represented private information under section

7(1)(b) of FOIA and were thus exempt from disclosure. Dr. King asserted that the zip code

information was not exempt from disclosure under FOIA, since it could not be used to identify

the individuals who received mental health treatment.

¶7     After a hearing on the cross-motions for summary judgment, the circuit court entered and

continued the matter for CCHHS to confirm that the residential zip codes were the only data used



                                                -3-
1-19-0925


to create the maps. Thereafter, CCHHS was granted leave to file additional authority in support

of its summary judgment motion. In this motion, CCHHS confirmed that the data used to create

the maps were the residential zip codes of the former patients and maintained that, nonetheless,

this zip code information was protected under HIPAA regulations and the Confidentiality Act.

¶8     Upon consideration of CCHHS’s additional argument, the circuit court denied CCHHS’s

motion for summary judgment, granted Dr. King’s motion for summary judgment, and ordered

CCHHS to produce to Dr. King the complete zip codes used to create the maps. Subsequently,

CCHHS filed a motion to clarify the circuit court’s order maintaining that the circuit court did

not render an opinion as to whether the zip code information was exempt under section 7(1)(a) of

FOIA. The circuit court construed the motion as a motion to reconsider and denied the motion,

stating it considered both section 7(1)(a) and section 7(1)(b) of FOIA. After Illinois Supreme

Court Rule 304(a) (eff. Mar. 8, 2016) language was added to the order granting summary

judgment in Dr. King’s favor, this appeal followed.

¶9                                         II. ANALYSIS

¶ 10   On appeal, CCHHS asserts that the circuit court erred when it ordered the zip code

information of individuals who received mental health treatment while detained in the Cook

County Jail to be disclosed under FOIA. CCHHS maintains that this information is exempt under

sections 7(1)(a) and 7(1)(b) of FOIA where disclosing it would be in violation of federal and

state law, thereby constituting a disclosure of private information. Specifically, CCHHS

maintains that the zip codes are exempt under the Confidentiality Act (740 ILCS 110/1 et seq.

(West 2016)) and the federal regulations implementing HIPAA (45 C.F.R. §§160, 164 (2016)).

CCHHS contends that the proper disclosure of this information is through “de-identified” zip

codes, i.e., zip codes where only the first three digits are identified. See id. § 164.514 (2016); 740



                                                -4-
1-19-0925


ILCS 110/2 (West 2016).

¶ 11   In response, Dr. King stresses that the purpose of FOIA is to facilitate governmental

transparency and that such transparency requires the courts to apply a liberal construction of the

FOIA exemptions in favor of disclosure in this instance. While Dr. King generally asserts

(without any citation or argument) that HIPAA does not prohibit the disclosure of zip codes

standing alone, she maintains that FOIA requires disclosure where HIPAA defers to FOIA to

determine which information is exempt.

¶ 12                                  A. Standard of Review

¶ 13   Whether the zip codes derived from the mental health records are exempt from disclosure

under FOIA (5 ILCS 140/7 (West 2016)) is a matter of statutory construction and our review

proceeds de novo. City of Chicago v. Janssen Pharmaceuticals, Inc., 2017 IL App (1st) 150870,

¶ 13; Stern v. Wheaton-Warrenville Community Unit School District 200, 233 Ill. 2d 396, 404

(2009) (“De novo review is also appropriate because this appeal arises from an order granting

summary judgment.”). Our review is guided by several well-established principles of statutory

construction. It is well settled that the primary objective of this court when construing the

meaning of a statute is to ascertain and give effect to the intent of the General Assembly.

Southern Illinoisan v. Illinois Department of Public Health, 218 Ill. 2d 390, 415 (2006). In

determining legislative intent, our inquiry begins with the plain language of the statute, which is

the most reliable indication of the legislature’s objective in enacting a law. In re Madison H., 215

Ill. 2d 364, 372 (2005). A fundamental principle of statutory construction is to view all

provisions of a statutory enactment. Southern Illinoisan, 218 Ill. 2d at 415. Accordingly, words

and phrases should not be construed in isolation, but must be interpreted considering other

relevant provisions of the statute. Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d



                                                -5-
1-19-0925


493, 504 (2000). In construing a statute, we presume that the legislature, in its enactment of

legislation, did not intend absurdity, inconvenience, or injustice. Burger v. Lutheran General

Hospital, 198 Ill. 2d 21, 40 (2001).

¶ 14                                       B. Public Policy

¶ 15    The issue in this case involves the intersection of two strong public policies: the open

disclosure of government records as relayed in FOIA and the confidentiality of mental health

records and communications as stated in the Confidentiality Act. We begin our analysis by

explaining the purpose of FOIA, which is “to open governmental records to the light of public

scrutiny.” Bowie v. Evanston Community Consolidated School District No. 65, 128 Ill. 2d 373,

378 (1989); see 5 ILCS 140/1 (West 2016). We are, therefore, directed by our legislature to view

FOIA from the standpoint that “[a]ll records in the custody or possession of a public body are

presumed to be open to inspection or copying.” 5 ILCS 140/1.2 (West 2016). In addition, “[a]ny

public body that asserts that a record is exempt from disclosure has the burden of proving by

clear and convincing evidence that it is exempt.” Id. Our legislature has further intended that,

“[r]estraints on access to information, to the extent permitted by this Act, are limited exceptions

to the principle that the people of this State have a right to full disclosure of information.” Id. § 1.

¶ 16    As stated by our supreme court:

        “Based upon the legislature’s clear expression of public policy and intent set forth in

        section 1 of the FOIA that the purpose of that Act is to provide the public with easy

        access to government information, this court has held that the FOIA is to be accorded

        ‘liberal construction to achieve this goal.’ ” Southern Illinoisan, 218 Ill. 2d at 416

        (quoting Bowie, 128 Ill. 2d at 378).




                                                 -6-
1-19-0925


Although FOIA outlines several exemptions to disclosure, those exemptions are read narrowly.

Day v. City of Chicago, 388 Ill. App. 3d 70, 73 (2009) (citing Lieber v. Board of Trustees of

Southern Illinois University, 176 Ill. 2d 401, 407 (1997)). “Thus, when a public body receives a

proper request for information, it must comply with that request unless one of the narrow

statutory exemptions set forth in section 7 of the Act applies.” Illinois Education Ass’n v. Illinois

State Board of Education, 204 Ill. 2d 456, 463 (2003). One of these exemptions is, of course, that

disclosure is prohibited by federal or state law. 5 ILCS 140/7(1)(a) (West 2016).

¶ 17   In contrast, the Confidentiality Act, which concerns mental health or developmental

disabilities service records and communications, protects certain health information from being

publicly disclosed. As stated in the Confidentiality Act, “All records and communications shall

be confidential and shall not be disclosed except as provided in [the Confidentiality] Act.” 740

ILCS 110/3(a) (West 2016). The “records” made confidential under the Confidentiality Act are

defined to include “any record kept by a therapist or by an agency in the course of providing

mental health or developmental disabilities service to a recipient concerning the recipient and the

services provided.” Id. § 2. The “communications” made confidential under the Confidentiality

Act are defined to include “any communication made by a recipient or other person to a therapist

or to or in the presence of other persons during or in connection with providing mental health or

developmental disability services to a recipient. Communication includes information which

indicates that a person is a recipient.” Id. A “recipient” is defined as “a person who is receiving

or has received mental health or developmental disabilities services.” Id.

¶ 18   In Reda v. Advocate Health Care, 199 Ill. 2d 47, 60 (2002), our supreme court set forth

the public policy behind the Confidentiality Act:

       “The Act represents a comprehensive revision and repeal of previous statutes pertaining



                                                -7-
1-19-0925


       to psychotherapeutic communications. [Citation.] When viewed as a whole, the Act

       constitutes a strong statement by the General Assembly about the importance of keeping

       mental-health records confidential. [Citation.] Confidentiality motivates persons to seek

       needed treatment. Further, by encouraging complete candor between patient and

       therapist, confidentiality is essential to the treatment process itself. [Citation.]

               The legislature carefully drafted the Act to maintain the confidentiality of mental-

       health records except in the specific circumstances explicitly enumerated. In each case

       where disclosure is allowed under the Act, the legislature has been careful to restrict

       disclosure to that which is necessary to accomplish a particular purpose. Exceptions to

       the Act are narrowly crafted. [Citation.] ‘Consequently, anyone seeking the

       nonconsensual release of mental health information faces a formidable challenge and

       must show that disclosure is authorized by the Act.’ [Citation.]”

¶ 19   These sentiments have been echoed throughout our jurisprudence. See Johnston v. Weil,

241 Ill. 2d 169, 187 (2011) (“This court has repeatedly recognized that the Confidentiality Act

constitutes ‘a strong statement’ by the legislature about the importance of keeping mental health

records confidential.”); Wisniewski v. Kownacki, 221 Ill. 2d 453, 458-59 (2006) (same); Garton

v. Pfeifer, 2019 IL App (1st) 180872, ¶ 20 (same); Doe v. Williams McCarthy, LLP, 2017 IL App

(2d) 160860, ¶ 25 (same); Sangirardi v. Village of Stickney, 342 Ill. App. 3d 1, 16 (2003) (“We

are mindful that the Act constitutes a strong statement by the General Assembly about the

importance of keeping mental health records confidential and that confidentiality motivates

people to seek needed treatment and is essential to the treatment process.”); Norskog v. Pfiel, 197

Ill. 2d 60, 72 (2001) (observing “[t]hat a high value is placed on privacy is evidenced by the fact

that the privilege afforded a recipient of mental health treatment continues even after the



                                                 -8-
1-19-0925


recipient’s death”).

¶ 20   In sum, while FOIA promotes transparency in the operations of government, the

Confidentiality Act encourages the procurement of mental health services for its citizens by

protecting their mental health records from disclosure.

¶ 21   HIPAA, which was implemented by the federal government in 1996, has public policy

considerations that are similar to that of the Confidentiality Act. As a brief overview, HIPAA

was enacted, in part, to “improve the efficiency and effectiveness of the health care system by

facilitating the electronic exchange of information with respect to financial and administrative

transactions carried out by health plans, heath care clearinghouses, and health care providers.”

Standards for Privacy of Individually Identifiable Health Information, 67 Fed. Reg. 14,776 (Mar.

27, 2002) (to be codified at 45 C.F.R. §§ 160, 164). HIPAA mandated that it was a federal

offense to disclose “individually identifiable health information.” 42 U.S.C. §§ 1320d-5, 1320d-6

(2012). The Department of Health and Human Services promulgated regulations to protect the

privacy of this information. 45 C.F.R. § 164.500 et seq. (2016). This complex regulatory scheme,

known as the “Privacy Rule,” works to safeguard confidential patient health information. See id.

(containing detailed definitions and rules for protection of health information). This scheme

reflects a societal understanding of the legitimacy of patients’ right to privacy in information

relating to their medical health and shared with providers such as hospitals and physicians—

despite the fact that they must entrust this information with providers as an incident to receiving

care. See Giangiulio v. Ingalls Memorial Hospital, 365 Ill. App. 3d 823, 839 (2006); see also

Moss v. Amira, 356 Ill. App. 3d 701, 710-12 (2005) (Quinn, J., specially concurring).

¶ 22                                  C. Exceptions to FOIA

¶ 23   Having set forth the public policy considerations of FOIA, the Confidentiality Act, and



                                                -9-
1-19-0925


HIPAA, we now turn to the main claim of this appeal. At issue here is whether one of the

exceptions recognized by FOIA applies in this case. Section 7(1)(a) states in pertinent part:

       “When a request is made to inspect or copy a public record that contains information that

       is exempt from disclosure under this Section, but also contains information that is not

       exempt from disclosure, the public body may elect to redact the information that is

       exempt. The public body shall make the remaining information available for inspection

       and copying. Subject to this requirement, the following shall be exempt from inspection

       and copying:

                      (a) Information specifically prohibited from disclosure by federal or State

       law or rules and regulations implementing federal or State law.” 5 ILCS 140/7(1)(a)

       (West 2016).

¶ 24                                  D. The Confidentiality Act

¶ 25   We begin our analysis by addressing whether the zip codes constitute confidential

information under the Confidentiality Act to be prohibited from disclosure under section 7(1)(a)

of FOIA. As previously discussed, “The [Confidentiality] Act imposes stringent protections on

the disclosure of mental health records for litigation purposes, identifies who may request the

records and for what purposes, and regulates how the request for disclosure should be made and

handled.” Garton, 2019 IL App (1st) 180872, ¶ 17. Notably, the plain language of the

Confidentiality Act provides that “[a]ll records and communications shall be confidential and

shall not be disclosed” unless an exception within the Confidentiality Act applies, none of which

are at issue here. (Emphases added.) 740 ILCS 110/3(a) (West 2016). In its definition section,

the Confidentiality Act expounds on this broad statement by providing any records or

communications made or created in the course of providing mental health or developmental



                                               - 10 -
1-19-0925


disabilities services are to be kept confidential unless an exception applies. Id. § 2. The word

“any” has broad and inclusive connotations. See People ex rel. Scott v. Silverstein, 94 Ill. App.

3d 431, 434 (1981). The Confidentiality Act further provides in its definition of

“communication” that it “includes information which indicates that a person is a recipient.” 740

ILCS 110/2 (West 2016). Indeed, this court has observed that “[t]he protection of the

Confidentiality Act is broader than the physician-patient privilege, and all communications and

records generated in connection with providing mental health services to a recipient are protected

unless excepted by law.” People v. Kaiser, 239 Ill. App. 3d 295, 301 (1992).

¶ 26    Pertinent to this appeal, the Confidentiality Act provides that a confidential

“communication” or “record” does not “include information that has been de-identified in

accordance with HIPAA, as specified in 45 CFR 164.514.” 740 ILCS 110/2 (West 2016). The

Confidentiality Act further provides that “HIPAA” means “the Health Insurance Portability and

Accountability Act of 1996, Public Law 104-191, and any subsequent amendments thereto and

any regulations promulgated thereunder, including the Security Rule, as specified in 45 CFR

164.302-18, and the Privacy Rule, as specified in 45 CFR 164.500-34.” Id. The Confidentiality

Act thus relies in part on HIPAA to define what is and is not considered to be confidential

information.

¶ 27    Therefore, to determine whether the zip codes are confidential information under the

Confidentiality Act, we must examine HIPAA and its pertinent regulations, particularly the

Privacy Rule. As previously addressed, HIPAA is a complicated regulatory scheme, and, as such,

it provides numerous definitions that are applicable in this case. 1 HIPAA prohibits covered


        1
         We acknowledge that HIPAA applies to “covered entities” and the parties do not dispute that
CCHHS is one such covered entity. See 45 C.F.R. § 160.103 (2016) (a “covered entity” includes “[a]
health care provider who transmits any health information in electronic form in connection with a
transaction covered by this subchapter”).
                                                 - 11 -
1-19-0925


entities from using or disclosing protected health information except as provided in the HIPAA

regulations. 45 C.F.R. § 164.502(a) (2016). The term “protected health information” is defined

as that information being “individually identifiable heath information,” which is further defined

as “information that is a subset of health information.” See Haage v. Montiel Zavala, 2020 IL

App (2d) 190499, ¶ 8. This includes demographic information provided by the health recipient as

follows:

               “The term ‘individually identifiable health information’ means any information,

       including demographic information collected from an individual, that—

                   (A) is created or received by a health care provider ***; and

                   (B) relates to the past, present, or future physical or mental health or condition

                       of an individual, the provision of health care to an individual, or the past,

                       present, or future payment for the provision of health care to an individual,

                       and—

                       (i) identifies the individual; or

                       (ii) with respect to which there is a reasonable basis to believe that the

       information can be used to identify the individual.” (Emphasis added.) 42 U.S.C.

       § 1320d(6) (2012).

¶ 28   The Privacy Rule, like the Confidentiality Act, allows a covered entity to disclose health

information if the information is “de-identified” before it is released. 45 C.F.R. § 164.502(d)

(2016); 740 ILCS 110/2 (West 2016). To prevent health information from being linked with

individuals, the Privacy Rule sets forth standards for de-identifying health information, which are

incorporated into the Confidentiality Act by reference. 45 C.F.R. § 164.514 (2016); 740 ILCS

110/2 (West 2016). Pertinent to this appeal, section 164.514 specifies that a covered entity may



                                                - 12 -
1-19-0925


determine that health information is not individually identifiable and may be disclosed if several

specific identifiers, including geographic identifiers like street addresses and zip codes, are

removed from the information prior to disclosure. 45 C.F.R. § 164.514 (2016). Specifically, the

following demographic information is to be removed:

        “All geographic subdivisions smaller than a State, including street address, city, county,

       precinct, zip code, and their equivalent geocodes, except for the initial three digits of a zip

       code if, according to the current publicly available data from the Bureau of the Census:

               (1) The geographic unit formed by combining all zip codes with the same three

       initial digits contains more than 20,000 people; and

               (2) The initial three digits of a zip code for all such geographic units containing

       20,000 or fewer people is changed to 000.” (Emphases added.) Id.

Accordingly, in regard to zip codes, the Privacy Rule thus provides that, in geographic units of

more than 20,000 people where the same three initial digits of the zip codes are employed, the

last three digits of the zip codes must be redacted, or deidentified, to preserve an individual’s

privacy. Id.

¶ 29   When read together, the Confidentiality Act, and the Privacy Rule incorporated therein,

demonstrate that the complete or unredacted zip codes, as ordered to be disclosed by the circuit

court, are to be deidentified prior to being disclosed. Thus, the unredacted zip codes are

confidential information and protected under the Confidentiality Act. Our legislature and

Congress have recognized that there is a privacy interest only in “individually identifiable

medical records” and not redacted medical records. When the medical records are “de-identified”

all the identifying medical information is removed and any privacy interest in the medical

records is eliminated. Therefore, once the zip codes are redacted, they no longer contain



                                                - 13 -
1-19-0925


“individually identifiable health information.” See id. § 164.514(a). Thus, the Confidentiality Act

and the HIPAA regulations themselves provide that there is no protected privacy interest in non-

identifiable health information. See 740 ILCS 110/2 (2016); 45 C.F.R. § 164.502(d)(2) (2016);

see also Northwestern Memorial Hospital v. Ashcroft, 362 F.3d 923, 934 (7th Cir. 2004)

(Manion, J., concurring in part, dissenting in part). The HIPAA regulations confirm this

conclusion:

       “Uses and disclosures of de-identified information. Health information that meets the

       standard and implementation specifications for de-identification under § 164.514(a) and

       (b) is considered not to be individually identifiable health information, i.e., de-identified.

       The requirements of this subpart do not apply to information that has been de-identified

       in accordance with the applicable requirements of § 164.514 ***[.]” (Emphasis added.)

       45 C.F.R. § 164.502(d)(2) (2016).

Accordingly, as the HIPAA regulations recognize that there is no loss of privacy where the

medical records are deidentified, the same is true under the Confidentiality Act, which expressly

incorporates those regulations. It necessarily follows that the opposite is also true; individually

identifiable health information that is required to be deidentified under HIPAA, would be

protected from disclosure under the Confidentiality Act. See 740 ILCS 110/2 (West 2016) (a

confidential record or communication “does not include information that has been de-identified

in accordance with HIPAA”).

¶ 30   Dr. King, however, argues that the zip codes at issue here are incapable of identifying the

individual mental health recipients. Yet, contrary to her argument, she also recognizes that both

HIPAA and the Confidentiality Act allow only for the disclosure of de-identified zip codes.

Indeed, plaintiff appears to accept that the de-identified zip codes will fulfill her FOIA request



                                                - 14 -
1-19-0925


where she argues that “CCHHS offers no facts at all, let alone clear and convincing facts, as to

why deidentified records could not be produced.” Indeed, CCHHS is not opposed to providing

the de-identified zip codes to Dr. King.

¶ 31   Despite acknowledging that the deidentified zip codes satisfy her FOIA request, Dr. King

asserts that the sheer number of Cook County residents and zip codes located therein support her

argument that she is entitled to complete and unredacted zip codes, as they cannot serve to

individually identify the mental health recipients. However, plaintiff cannot refute the fact that

HIPAA regulations account for these figures in determining when zip codes should be

deidentified. As previously discussed, HIPAA regulations provide that a covered entity may

determine that private health information is not individually identifiable only if the last three

digits of a zip code are removed, where the geographic unit formed by combining all the zip

codes with the same three initial digits contains more than 20,000 people. 45 C.F.R.

§ 164.514(b)(2)(i)(B) (2016). In this instance, Cook County falls within these parameters; thus, it

is within CCHHS’s purview not to provide full, complete zip codes to Dr. King.

¶ 32   Dr. King maintains, however, that FOIA requires disclosure where HIPAA defers to

FOIA to determine which information is exempt. In doing so, Dr. King relies on out-of-state

jurisprudence wherein she maintains the courts recognized that Congress did not intend to

preempt state and federal laws requiring disclosure with the HIPAA regulations. See State ex rel.

Cincinnati Enquirer v. Daniels, 108 Ohio St. 3d 518, 2006-Ohio-1215, 844 N.E.2d 1181, ¶ 25;

Abbott v. Texas Department of Mental Health & Mental Retardation, 212 S.W.3d 648, 664, 659-

60 (Tex. App. 2006) (noting that HIPAA’s “commentary makes it clear that when determining

whether to release protected health information in response to a Freedom of Information Act

request, an agency must look to the limits and exemptions in the Act,” and not to the limits in



                                                - 15 -
1-19-0925


HIPAA). Dr. King thus asserts that CCHHS must produce the unredacted zip codes because

FOIA requires the disclosure of such records and HIPAA defers to state law FOIA statutes.

¶ 33   Based on our analysis set forth above, Dr. King’s argument is not persuasive. Our

decision finding the unredacted zip codes to be protected information is not solely based on

HIPAA, but on the Confidentiality Act. The Confidentiality Act, in turn, relies on HIPAA to

establish what constitutes private health information. 740 ILCS 110/2 (West 2016). In this

instance, HIPAA is not in conflict with the Confidentiality Act, but is incorporated therein.

Accordingly, there is no preemption, and Dr. King’s argument fails.

¶ 34   In reaching our conclusion, we further observe that Dr. King’s reliance on several cases

that allowed the disclosure of certain information is misplaced because those cases involved

neither mental health records nor the Confidentiality Act. See Cincinnati Enquirer, 108 Ohio St.

3d 518, 2006-Ohio-1215, 844 N.E.2d 1181, ¶¶1-2 (finding a reporter’s request for copies of lead-

contamination notices issued to property owners of units reported to be the residences of children

whose blood tests indicated elevated lead levels did not contain a request for protected health

information as defined by HIPAA and that HIPAA does not supersede state disclosure

requirements); Abbott, 212 S.W.3d at 664 (finding a reporter’s request for statistics regarding

alleged incidents of abuse and sexual assault occurring at the Texas Department of Mental

Health and Mental Retardation must be produced under Texas’ Public Information Act, where,

assuming the statistics constituted protected health information, no law considered the statistics

to be confidential); Bowie, 128 Ill. 2d at 379 (holding that the school district defendant was

obligated to disclose a masked record of achievement test scores under FOIA because a masked

record, which deletes individual identifying information, does not fall within the definition of a

school student record and is not prohibited from disclosure under the Illinois School Student



                                               - 16 -
1-19-0925


Records Act (Ill. Rev. Stat. 1985, ch. 122, ¶ 50-1 et seq.)); Southern Illinoisan, 218 Ill. 2d at 420-

21, 426-27 (concluding the Illinois Health and Hazardous Substances Registry Act (Registry

Act) (410 ILCS 525/4(d) (West 1998)), which was enacted to “provid[e] public access to

meaningful information about potential ‘cancer clusters,’ ” did not prohibit the disclosure of the

zip codes of individuals diagnosed with neuroblastoma where that information did not “tend[ ] to

lead to [their] identity” within the meaning of the Registry Act). None of these cases involved

information derived from mental health records or communications, and none of the courts in

these cases were asked to consider an act similar to the Confidentiality Act. Thus, we find these

cases to be inapplicable and unpersuasive.

¶ 35   Specifically, Dr. King’s reliance on Cincinnati Enquirer is misplaced. In that case, a

newspaper, the Cincinnati Enquirer, sought to obtain copies of the Cincinnati Health

Department’s lead-contamination notices issued to property owners of units reported to be the

residences of children whose blood tests indicated elevated lead levels. Cincinnati Enquirer, 108

Ohio St. 3d 518, 2006-Ohio-1215, 844 N.E.2d 1181, ¶ 1. The Cincinnati Health Department

declined to release notices relying on the HIPAA regulations. Id. ¶ 1. The Ohio Supreme Court

determined that these notices did not contain protected health information, as defined by federal

law and HIPAA, and therefore were subject to disclosure. Id. ¶ 2. In the alternative, the Ohio

Supreme Court found that even if the notices contained protected health information and the

Cincinnati Health Department qualified as a covered entity, the notices would still be subject to

disclosure under the “required by law” exception to the HIPAA privacy rule because the Ohio

Public Records Law (a statute similar to our FOIA) required disclosure of these reports and

federal law did not supersede state disclosure requirements. Id.

¶ 36   In explaining this decision, the Ohio Supreme Court first disclosed what the notices



                                                - 17 -
1-19-0925


entailed. Specifically, the lead-citation notices issued consisted of a multipage form. Id. ¶ 14.

Only one sentence in the 14-page narrative made any reference to medical information or

conditions and it stated, “ ‘This unit has been reported to our department as the residence of a

child whose blood test indicates an elevated lead level.’ ” Id. In addition, the Ohio Supreme

Court observed that the purpose of the lead-citation notices was to advise the owners of real

estate about the results of department investigations and to apprise them of violations relating to

lead hazards. Id. ¶ 16. The reports did not contain any identifying information such as names,

ages, birth dates, social security numbers, telephone numbers, family information, photographs,

or any specific medical examinations, assessments, diagnoses, or treatments of any medical

condition. Id. When comparing the information contained in the lead-citation notices to the

HIPAA definition of protected health information, the Ohio Supreme Court concluded that the

lead-risk notices did not contain protected heath information. Id. ¶ 18. In contrast, the conclusion

we reach herein is not strictly based on the HIPAA definition of protected health information.

Our conclusion is based on the language of the Confidentiality Act that explicitly protects

demographic information as defined under HIPAA. See 740 ILCS 110/2 (West 2016).

¶ 37   The Cincinnati Enquirer case is further distinguishable from the case at bar as it involved

lead-citation notices that the parties and the court deemed to be “public records” of the

Cincinnati Health Department. In contrast, the zip codes at issue here were pulled from mental

health records of former detainees. In addition, the information at issue in Cincinnati Enquirer

involved a public health issue—lead exposure, an exigent public safety issue. In this case, there

is no similar public need for the zip codes of mental health recipients argued by Dr. King.

Finally, we observe that there was no Ohio statute at issue in Cincinnati Enquirer that protected

the sanctity of mental health records so voraciously as the Confidentiality Act. This case is



                                               - 18 -
1-19-0925


inapposite.

¶ 38   Also inapposite is Abbott. That case involved a reporter’s request for information under

Texas’s version of FOIA, the Public Information Act, seeking statistics regarding alleged

incidents of abuse and sexual assault occurring at facilities operated by the Texas Department of

Mental Health and Mental Retardation (Department). Abbott, 212 S.W.3d at 651. Specifically,

the request sought information from the last five years about (1) alleged incidents of sexual

assault and patient-client abuse at state hospitals and Department facilities, (2) subsequent

investigation of the allegations, (3) the names of the facilities in which the incidents allegedly

occurred, (4) the dates the events allegedly occurred, and (5) the disposition of any

investigations. Id. at 651-52. After receiving the request, the Department released a statistical

report of all abuse allegations and subsequent investigations in Texas for the pertinent years, but

the report did not provide information regarding individual facilities. Id. at 652.

¶ 39   Thereafter, the Department requested that the Texas Attorney General issue an opinion

regarding whether releasing the requested statistical information from the individual facilities

would violate HIPAA and the federal rules implementing HIPAA. Id. The Department contended

that, because the information concerns alleged sexual and other types of abuse at various

facilities and because the request asks for the names of the facilities where the alleged incidents

occurred, it was prohibited from disclosing the information because it is “individually

identifiable health information.” Id. The Attorney General disagreed, finding that the disclosure

was required by law, the information requested in this case was not considered to be confidential

under the Privacy Rule, and the information was therefore subject to disclosure. Id. The

Department filed suit challenging the opinion of the Attorney General. The district court found

that the information requested was confidential and therefore exempt from disclosure under the



                                                - 19 -
1-19-0925


Public Information Act. Id. at 652-53.

¶ 40   On appeal, the reviewing court found that the information requested was subject to

disclosure. Id. at 664. Specifically, the reviewing court determined that section 164.512(a) of the

Privacy Rule permitted disclosure of protected health information if required by law, as long as

the disclosure comported with the requirements of that law. Id. The Texas Public Information

Act required disclosure of public information unless an exception applied. Id. In Abbott, no

exception to the disclosure in the Public Information Act applied to the release of statistical

information regarding abuse at individual government facilities. Id. The court further found that

the confidentiality exception listed in the Public Information Act did not apply because no law

rendered the information confidential. Id. Notably, in rendering this determination, the court

emphasized that its “construction [of the statutes at issue] comports with the policy of this State

to disclose information regarding abuse and neglect at facilities caring for the mentally ill or

mentally retarded” and that it was further consistent “with the public’s interest in having access

to information about the operation of these facilities.” Id. at 663.

¶ 41   Here, however, there is a strong public policy in Illinois to protect the confidentiality of

mental health records. See Reda, 199 Ill. 2d at 60. Although the Abbott court concluded that an

exception to its version of FOIA did not apply, we find the opposite in the case at bar. Illinois’s

Confidentiality Act clearly sets forth what can be disclosed under the Act, and the unredacted zip

codes at issue here are not to be disclosed. 740 ILCS 110/2 (West 2016) (a confidential

communication or record “does not include information that has been de-identified in accordance

with HIPAA”). Indeed, even the Abbott court recognized that, under HIPAA regulations, a

government agency may release protected health information only “if potential identifiers are

redacted or if a statistician determines that release of the information cannot be used to identify



                                                - 20 -
1-19-0925


an individual.” Abbott, 212 S.W.3d at 662 (citing 45 C.F.R. § 164.514 (2016)).

¶ 42   Lastly, Dr. King relies upon Southern Illinoisan for the proposition that “[t]he fact that

one of the exemptions here derives from another statute like HIPAA, and that it involves a

privacy interest, does not change FOIA’s presumption in favor of disclosure or its requirement

that exemptions be narrowly construed.” In Southern Illinoisan, our supreme court considered

whether a newspaper’s request of the Illinois Department of Public Health (IDPH) to release

from the Illinois Health and Hazardous Substances Registry (cancer registry) certain data about

incidents of neuroblastoma was exempt from disclosure under section 7(1)(a) of FOIA. Southern

Illinoisan, 218 Ill. 2d at 393. The newspaper specifically sought information regarding the type

of cancer, zip code, and date of diagnosis of neuroblastoma. Id. at 394. The IDPH maintained

that disclosure of such information violated section 4(d) of the Registry Act because it “ ‘tends to

lead to the identity, of any person whose condition or treatment is submitted to the Illinois Health

and Hazardous Substances Registry.’ ” Id. at 418 (quoting 410 ILCS 525/4(d) (West 1998)).

¶ 43   Our supreme court ultimately concluded that the IDPH failed to demonstrate that the

release of the cancer registry information requested by plaintiff tended to lead to the identity of

the specific person described in the data and therefore allowed the disclosure of the information.

Id. at 426-27. In reaching this determination, our supreme court noted the competing interests of

providing public access to meaningful information about cancer clusters and the interest in

minimizing the risk of invading the privacy of cancer patients. Id. at 420-21. The court further

noted that these competing interests are captured by the legislature in section 4(d) of the Registry

Act, which prohibits the disclosure of otherwise publicly available information if it “tends to lead

to the identity” of the cancer patients listed in the registry. Id. at 421. The court then engaged in

statutory construction of the term “tends to lead to the identify” stating the following:



                                                - 21 -
1-19-0925


       “We observe, however, that by employing the word ‘tends,’ the legislature deliberately

       allowed for flexibility, to the extent that, in some instances, disclosure of Registry

       information will be permissible and in other instances such disclosure will be prohibited.

       As stated above, there are competing interests—and therefore an inherent tension—

       within the Registry Act: the purpose of the Act is to provide the public with information

       about hazardous substances and cancer, while at the same time the Act is intended to

       protect the identity of those patients afflicted with this disease. The use of the term

       ‘tends’ indicates that the General Assembly wished to impose a somewhat heightened

       standard of confidentiality by prohibiting disclosure of Registry information other than

       just information that simply ‘leads to the identity’ of cancer patients. However, at the

       same time, the use of the word ‘tends’ also indicates that the legislature did not intend to

       erect a per se bar to the disclosure of Registry information, and we must, therefore, be

       mindful not to interpret this term too broadly. In our view, by choosing to use the word

       ‘tends,’ the legislature has allowed for case-specific determinations with the respect to

       the release of Cancer Registry information, with the analysis meant to be adaptable to the

       particular circumstances presented.” Id. at 421-22.

¶ 44   In contrast to the Registry Act, the General Assembly has chosen to uphold the sanctity

of mental health records and communications in the Confidentiality Act. See 740 ILCS 110/3

(West 2016); Johnston, 241 Ill. 2d at 187. As previously discussed, the General Assembly

employed the use of the words “all” and “shall” when constructing the statute—“All records and

communications shall be confidential and shall not be disclosed except as provided in [the

Confidentiality] Act.” (Emphases added.) 740 ILCS 110/3(a) (West 2016). This demonstrates the

legislature’s intent to restrict the disclosure of such information. See Reda, 199 Ill. 2d at 60. Such



                                                - 22 -
1-19-0925


a restriction was not codified within the Registry Act, and therefore Southern Illinoisan is

inapplicable to the case at bar.

¶ 45   Along with the plain language of the Confidentiality Act, it is Illinois’s strong public

policy in favor of the confidentiality of mental health information that informs and guides this

opinion. As recognized by our supreme court, “It has been universally recognized that significant

public and private interests are served by preserving the confidentiality of mental health records

and communications. To that end, our legislature has enacted laws which place strict controls on

the disclosure of mental health records and communications.” Norskog, 197 Ill. 2d at 86. The

Confidentiality Act thus represents a “strong statement by the General Assembly about the

importance of keeping mental-health records confidential.” Reda, 199 Ill. 2d at 60. And while

FOIA serves to promote transparency in government actions (see Bowie, 128 Ill. 2d at 378), even

FOIA recognizes that there are exceptions to this rule (see 5 ILCS 140/7(1) (West 2016)). In this

case, where the zip codes sought were culled from the mental health records of former detainees,

it is apparent to this court that the Confidentiality Act serves to protect this information.

¶ 46   We thus conclude that the circuit court erred when it ordered the disclosure of the

unredacted zip codes of the mental health recipients. This information falls within the state law

exception to FOIA (id. § 7(1)(a)), where the Confidentiality Act and the HIPAA regulations

incorporated therein protect the unredacted zip codes from disclosure. It is for these reasons that

we reverse the judgment of the circuit court of Cook County and remand the matter for the

circuit court to enter an order providing that deidentified zip codes be produced to Dr. King in

response to her FOIA request.

¶ 47                                     III. CONCLUSION

¶ 48   For the reasons stated above, we reverse the judgment of the circuit court of Cook County



                                                - 23 -
1-19-0925


and remand for further proceedings consistent with this opinion.

¶ 49   Reversed and remanded.




                                             - 24 -
1-19-0925



                                  No. 1-19-0925


Cite as:                 King v. Cook County Health & Hospitals System, 2020 IL App
                         (1st) 190925


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 17-CH-
                         10748; the Hon. Celia G. Gamrath, Judge, presiding.



Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Cathy McNeil
for                      Stein, Martha Victoria Jimenez, and James Beligratis, Assistant
Appellant:               State’s Attorneys, of counsel), for appellant.



Attorneys                Joshua Burday, Matthew Topic, and Merrick              Wayne,
for                      of Loevy & Loevy, of Chicago, for appellee.
Appellee:




                                      - 25 -